Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Objections
The claims currently are mislabeled 1-17, 12-14 and 18-20. They should be numbered 1-23. Appropriate correction/amendment is required. 

Claim Rejections 35 USC 102(B)
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 21-23 (labeled 18-20) is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pai et al. (WO02/045709)
Pai et al. discloses 1% w/v propofol formulated with 10% w/v soybean oil where the propofol composition was filled into containers such as vials, ampoules, or plastic containers followed by nitrogen purging and sealing the filled containers and autoclaving the sealed containers with parenterally acceptable additives (p. 4-6). Pai further discloses the propofol product was filled into sterile pyrogen free glass vials under nitrogen cover and comes in the form of 100nm droplets (p. 2). This reference teaches that the vials were closed using FLUROTEC® rubber stoppers and sealed using aluminum seals. The filled and sealed vials were autoclaved at 121 °C for 20 minutes (p. 8). This reference further teaches that the stability of the propofol product remained above 99% for a period of 9 months when stored at 2-8 °C. (See, for example, entire document, especially page 1, lines 18-19, page 4, lines 1-11 and page 8, example 1).


Claim Rejections 35 USC 103(A)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (USPN 6,399,087), in view of Desai et al (USPN 5,916,596) and Pai et al. (WO 02/045709).
	
	The instant invention is drawn to a liquid anesthetic solution stored in a container comprising an anesthetic (propofol) wherein said composition is stored in a container having a closure wherein said closure is inert to propofol, the closure comprises siliconized rubber, a fluoropolymer, or a metal that is inert to the anesthetic, wherein the composition comprises:

a)    about 0.1% to 10% by weight anesthetic emulsion (propofol),
b)    soybean oil,
c)    egg phosphatide,
d)    glycerin,

the composition maintains a propofol concentration that is at least 93% of the starting concentration of the propofol (a measure of stability).
	Zhang et al. teaches a sterile pharmaceutical composition for parenteral administration of propofol, wherein the composition comprises :
a)    about 1% to 2% by weight propofol,
b)    3-6% by weight of soybean oil,
c)    0.2-1.0% by weight of egg lecithin,
d)    glycerin,
e)    water to 100%,
See, i.e., for example, abstract, column 3, lines 21-22, claims 1-14.
The difference between the prior art and the instant claims is that Zhang does not disclose a container having a closure wherein said closure is inert to propofol, nor a protein in the propofol emulsion.
Desai et al. discloses in vivo delivery of pharmacologically active agents, such as propofol, where protein is added to act as a stabilizing agent for the formation of stable nanodroplets. Desai discloses solvents used to dissolve a pharmacologically active agent, such as soybean oil, coconut oil, olive oil, safflower oil, cotton seed oil, sesame oil, orange oil, limonene oil, C1-C20 alcohols, C2-C20 esters, C3-C20 ketones, polyethylene glycols, aliphatic hydrocarbons, aromatic hydrocarbons, halogenated hydrocarbons and combinations thereof. See, for example, entire reference, especially abstract, column 9, lines 1-13, lines 21-23, line 26, lines 59-60, column 10, lines 36-37, column 11, line 21, lines 35-36.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the composition of Zhang with the beneficial teachings of Desai because Desai discloses a propofol-protein emulsion wherein microdroplets of less than 200 nanometers are formed, as well as solvents used to dissolve a pharmacologically active agent, such as propofol. Further, Pai's discloses a propofol composition filled into containers and sealed with flurotec rubber stoppers. This enclosure in a container increased the stability of the propofol product.
One would have been motivated to investigate alternative ways of increasing storage time while maintaining potency for anesthetic-storage containers.

Based on the teachings of the reference(s), one of ordinary skill in this art at the time of the invention, would have had the rationale and reasonable expectation of success in arriving at the claimed invention, as a whole; which is deemed prima facie obvious.  
. 

				Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-70 of U.S. Patent No.8,476,010. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are drawn to an anesthetic solution (propofol) stored in a container, wherein said propofol composition is stored in a container having a closure wherein said closure is inert to propofol. The ‘010 claims are drawn to a pharmaceutical composition of propofol in a container, wherein the closure consists essentially of a material that is itself inert to propofol. Please also note that the instant claims encompass and/or are encompassed by the cited claims.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No.8,889,346. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are drawn to an anesthetic solution (propofol) stored in a container, wherein said propofol composition is stored in a container having a closure wherein said closure is inert to propofol. The ‘346 claims are drawn to a pharmaceutical composition of propofol in a container, wherein the closure consists essentially of a material that is itself inert to propofol. Please also note that the instant claims encompass and/or are encompassed by the cited claims.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No.9,925,117. Although the the instant claims are drawn to an anesthetic solution (propofol) stored in a container, wherein said propofol composition is stored in a container having a closure wherein said closure is inert to propofol. The ‘346 claims are drawn to a pharmaceutical composition of propofol in a container, wherein the closure consists essentially of a material that is itself inert to propofol. Please also note that the instant claims encompass and/or are encompassed by the cited claims.

Claims 1, 3-13 and 17-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,072,655. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are drawn to an anesthetic solution (propofol) stored in a container, wherein said propofol composition is stored in a container having a closure wherein said closure is inert to propofol. The ‘655 claims are drawn to a pharmaceutical composition of propofol in a container, wherein the closure consists essentially of a material that is itself inert to propofol. Please also note that the instant claims encompass and/or are encompassed by the cited claims.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,072,656. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are drawn to an anesthetic solution (propofol) stored in a container, wherein said propofol composition is stored in a container having a closure wherein said closure is inert to propofol. The ‘656 claims are drawn to a pharmaceutical composition of propofol in a container, .

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,772,795. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are drawn to an anesthetic solution (propofol) stored in a container, wherein said propofol composition is stored in a container having a closure wherein said closure is inert to propofol. The ‘795 claims are drawn to a pharmaceutical composition of propofol in a container, wherein the closure consists essentially of a material that is itself inert to propofol. Please also note that the instant claims encompass and/or are encompassed by the cited claims.

					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANETTE M LIEB/Primary Examiner, Art Unit 1654